
	

113 S2870 IS: On the Job Training Act
U.S. Senate
2014-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2870
		IN THE SENATE OF THE UNITED STATES
		
			September 18, 2014
			Mr. Portman (for himself and Mr. King) introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend certain provisions of the Social Security Act relating to demonstration projects designed
			 to provide unemployed workers with the information, skills, and
			 relationships they need for reemployment.
	
	
		
			1.
			Short title
			This Act may be cited as the On the Job Training Act.
		
			2.
			Removal of barriers to promote reemployment through demonstration projects
			
				(a)
				Modification of numerical limitation
				Subsection (a) of section 305 of the Social Security Act (42 U.S.C. 505) is amended by inserting per year after 10 States.
			
				(b)
				Clarification of application requirements
				Subsection (b) of such section 305 is amended—
				
					(1)
					by inserting or his or her designee after The Governor of any State; and
				
					(2)
					by striking paragraph (2) and inserting the following:
					
						
							(2)
							for any waiver requested under subsection (c), a statement describing—
							
								(A)
								the specific provision or provisions of law for which such waiver is requested; and
							
								(B)
								the specific aspects of the project to which such waiver would apply and the reasons why it is
			 needed;
							.
				
				(c)
				Extension of eligible time period
				Subsection (d) of such section 305 is amended—
				
					(1)
					in paragraph (1), by striking may and all that follows through the semicolon and inserting must be commenced not later than December 31, 2017; and;(2)in paragraph (2)—(A)by striking may not be approved and inserting may not be conducted; and(B)by striking ; and and inserting a period; and
					
					(3)
					by striking paragraph (3).
				
				(d)
				Clarification of demonstration activities
				Subsection (e) of such section 305 is amended—
				
					(1)
					in paragraph (1), by striking for employer-provided training, such as and inserting to employers or claimants for employer-provided training or; and
				
					(2)
					in paragraph (2), by striking , not to exceed the weekly benefit amount for each such individual, to pay part of the cost of
			 wages that exceed the unemployed individual's prior benefit level and inserting that include disbursements promoting retention.
				
				(e)
				Selection of qualifying applications on a first-Come, first-Served basis and review of cost
			 neutrality
				Subsection (f) of such section 305 is amended to read as follows:
				(f)The Secretary of Labor shall, in the case of any State for which an application is submitted under
			 subsection (b)—(1)approve completed applications in the order of receipt;(2)before approving an application, determine whether the assurances that the demonstration project
			 would not result in any increased costs to the State's account in the
			 Unemployment Trust Fund required under subsection (b)(4) are credible and
			 disapprove any application that includes assurances that are determined to
			 not be credible;(3)notify the State as to whether such application has been approved or denied within 30 days after
			 receipt of a complete application; and(4)provide public notice of the decision within 10 days after providing notification to the State in
			 accordance with paragraph (3).Public notice under paragraph (3) may be provided through the Internet or other appropriate means.
			 Any application under this section that has not been denied within the
			 30-day period described in paragraph (3) shall be deemed approved, and
			 public notice of any approval under this sentence shall be provided within
			 10 days thereafter..
			
				(f)
				Termination of demonstration projects
				Subsection (g) of such section 305 is amended to read as follows:
				
					
						(g)
						The Secretary of Labor may terminate a demonstration project under this section if the Secretary—
						
							(1)
							determines that the State has violated the substantive terms or conditions of the project;
						
							(2)
							notifies the State in writing with sufficient detail describing the violation; and
						
							(3)
							determines that the State has not taken action to correct the violation within 90 days after the
			 notification.
						.
			
				(g)
				Funding for administrative costsSuch section 305 is amended by adding at the end the following new subsection:(i)In addition to the amounts described in subsection (h), during the period of fiscal years 2015
			 through 2020 there is authorized to be appropriated $6,000,000 to the
			 Secretary of
			 Labor for purposes of making payments to States that have
			 entered into agreements with the Secretary to conduct demonstration
			 projects under this section. A payment to a State under this subsection—(1)shall be used by the State to administer a demonstration project approved under this section;(2)shall remain available until expended; and(3)shall not exceed $200,000 for any fiscal year..(h)Effective date; transition rule
				
					(1)
					Effective date
					The amendments made by this section shall take effect on the date of the enactment of this Act.
				
					(2)
					Transition rule
					
						(A)
						In general
						Nothing in this Act shall be considered to terminate or otherwise affect any demonstration project
			 approved under section 305 of the Social Security Act before the date of
			 the enactment of this Act.
					
						(B)
						Original conditions continue to apply
						A demonstration project described in subparagraph (A) shall be conducted in the same manner as if
			 subsections (a) through (f) had not been enacted.
					
			3.
			Evaluation of demonstration projects
			
				(a)
				In general
				Section 305 of the Social Security Act (42 U.S.C. 505) is amended by adding at the end the
			 following:
				
					
						(i)
						The Secretary of Labor shall conduct an impact evaluation of each demonstration project conducted
			 under this section, using existing data sources to the extent possible and
			 methodology appropriate to determine the effects of the demonstration
			 project, including on individual skill levels, earnings, and employment
			 retention.
					.
			
				(b)
				Cooperation by State
				Section 305(b) of the Social Security Act (42 U.S.C. 505(b)) (as amended by section 2(b) of this
			 Act) is further amended by striking paragraphs (5) and (6) and inserting
			 the following:
				
					
						(5)
						a description of the manner in which the State will determine the extent to which the goals and
			 outcomes described in paragraph (3) were achieved;
					
						(6)
						assurances that the State will cooperate, in a timely manner, with the Secretary of Labor with
			 respect to the impact evaluation conducted under subsection (i); and
					.
			
				(c)
				Reporting
				Not later than 90 days after the end of fiscal year 2014 and each fiscal year thereafter, until the
			 completion of the last evaluation under section 305(i) of the Social
			 Security Act, the Secretary shall submit to the Committee on Ways and
			 Means of the House of Representatives and the Committee on Finance of the
			 Senate, a report that includes a description of—
				
					(1)
					the status of each demonstration project being carried out under this section;
				
					(2)
					the results of the evaluation completed during the previous fiscal year; and
				
					(3)
					the Secretary’s plan for—
					
						(A)
						disseminating the findings of the report to appropriate State agencies; and
					
						(B)
						incorporating the components of successful demonstration projects that reduced benefit duration and
			 increased employment into Federal unemployment law.
					
				(d)
				Public dissemination
				In addition to the reporting requirements under subparagraph (c), evaluation results shall be
			 shared broadly to inform policymakers, service providers, other partners,
			 and the public in order to promote wide use of successful strategies,
			 including by posting evaluation results on the Internet website of the
			 Department of Labor.
			
